DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppersberg (US 2015/0351607) in view of Pompei (US 5,469,855).
With respect to claim 1, Ruppersberg discloses an otoscope (See figs 1 and 7 below), the otoscope comprising: a flexible speculum (paragraph 129, made from silicone), operable to be inserted 
With respect to claim 13, Ruppersberg discloses method for intraaural imaging, the method comprising: inserting a flexible speculum (fig 7) comprising a digital imaging sensor (fig 7, 40.1) into an ear canal, so that the inserting causes bending (paragraph 120, light guide is bent) of the flexible speculum inside the ear canal; and after the digital imaging sensor captures an image of an eardrum of the ear canal (fig 7, 40.1 and paragraph 225), removing the flexible speculum from the ear canal (will be removed when done); wherein the digital imaging sensor is capable of capturing the image of the eardrum when a bending of the flexible speculum blocks any line of sight between a leading plane of the flexible speculum and a base of the flexible speculum (fig 7 shows a wide angle of viewing). With respect to claim 14, Ruppersberg discloses further comprising stopping (fig 1, 33 and paragraph 137, depth control) the insertion of the flexible speculum into the ear canal when a stopper coupled to the flexible speculum limits further penetration of the flexible speculum into the ear canal. With respect to claim 15, Ruppersberg discloses wherein the stopper is wider than the ear canal (fig 7). With respect to claim 16, Ruppersberg discloses wherein the inserting is preceded by mechanically configuring a penetration depth limit (paragraph 136 and 137, different width covers) allowed by a stopper which is coupled to the flexible speculum and which limits a penetration depth of the flexible speculum into the ear canal. With respect to claim 17, Ruppersberg discloses wherein the inserting is preceded by selecting a stopper out of a plurality of different stoppers (paragraph 136), and coupling the selected stopper to the flexible speculum, for limiting a penetration depth of the flexible speculum into the ear. With respect to claim 18, Ruppersberg discloses wherein the inserting comprises inserting the flexible speculum which comprises a rigid tip (fig 1, 38) which comprises the digital imaging sensor and a flexible part coupling the rigid tip and a base of the flexible speculum (paragraph 225). With respect to claim 19, Ruppersberg discloses wherein the inserting comprises inserting the flexible speculum to the ear canal to a depth in which a bending of the flexible speculum blocks any line of sight between a leading plane of the flexible speculum and a base of the flexible speculum (paragraph 120, light guide bends). With respect to claim 20, Ruppersberg discloses wherein the inserting diverts an optical axis of the digital imaging sensor by at least 10 degrees (fig 7, angle of viewing is greater than 10 degrees) with respect to a longitudinal axis of a back part of the flexible speculum at a time in which the digital imaging sensor captures the image of the eardrum. With respect to claim 21, Ruppersberg discloses wherein the inserting comprises inserting the digital imaging sensor to the ear canal when an auricle of the ear canal is at its rest position, wherein the rest position of the auricle is such which does not provide a line of sight to the eardrum from outside the ear canal (fig 7). With respect to claim 22, Ruppersberg discloses wherein the inserting is preceded by covering the flexible speculum with a flexible cover (paragraph 136) which comprises an optical tip which allows transmission of light through the optical tip to the digital imaging sensor.

    PNG
    media_image1.png
    749
    798
    media_image1.png
    Greyscale

	With respect to claims 1 and 13, Ruppersberg discloses the claimed invention except for the speculum having a flexibility from a leading plane of the flexible speculum to a base of the flexible speculum enabling the flexible speculum to bend to block any line of sight between the leading plane of the speculum and the base of the flexible speculum. 
	Pompei discloses a speculum (See figure 2A below) having a flexibility (col. 2, ll. 19, flexible extension) from a leading plane (fig 2A, 30) of the flexible speculum to a base (fig 2A, 26) of the flexible speculum enabling the flexible speculum to bend to block any line of sight between the leading plane of the speculum and the base of the flexible speculum (col. 1, ll. 52-60, designed to view things that are out of line of sight) to allow for monitoring of the ear without discomfort to the subject (col. 5, ll. 43).

    PNG
    media_image2.png
    382
    374
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the device and method of Ruppersberg to modify the speculum to have a flexibility from a leading plane of the flexible speculum to a base of the flexible speculum enabling the flexible speculum to bend to block any line of sight between the leading plane of the speculum and the base of the flexible speculum in view Pompei in order to allow for monitoring of the ear without discomfort to the subject.
Response to Arguments
Applicant's arguments filed 6/27/2021 have been fully considered but they are not persuasive. The applicant argues that the 103 rejection does not lead to an obvious rejection of the claimed invention as a whole and that the rejection would use hind sight reasoning to reach the claimed limitations. The examiner respectfully disagrees. Specifically the applicant argues that Ruppersburg cannot bend because it would prevent visual inspection. The examiner respectfully disagrees. Ruppersberg uses a camera located on its distal end (fig 7, 40.1) for visualization, remote user viewing is not required because the camera is used to view the  area of interest such that direct exterior line of sight is not required for the otoscope of Ruppersberg to function as paragraph 30 teaches the camera allows for radially offset viewing. The applicant then argues that Pompei does facilitate visual inspection of the external canal and the tympanic membrane of the ear. The examiner respectfully disagrees. While Pompei does not have a digital imaging sensor as required in the claims it does specifically discuss in column 6, lines 33-43 providing the direct reasoning of a flexible access device (or a speculum) that is flexible to view the tympanic membrane. This section even includes the term “clear view” of the membrane is created without the discomfort other existing devices have. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Pompei teaches an ear access device that specifically teaches creating a clear view of the tympanic membrane without causing the pain and discomfort of devices that move the ear canal to allow viewing. Pompei recognizes the same drawback of ear canal devices that the current application is trying to address and solves it with the same means of creating a flexible ear access device with a remote sensor. 
The rejection is deemed proper.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773